The plaintiff, Guy Jacob, instituted this suit against Mrs. Annie Gregory, a widow, et al., in trespass to try title to certain lands described in the plaintiff's petition, and in the alternative for judgment for the amount of several promissory notes, foreclosure, etc. The defendants answered by plea of not guilty, etc. At the conclusion of the trial, the court instructed a verdict in favor of the plaintiff for the lands in suit, and, except as stated in the *Page 514 
judgment, denied any other relief prayed for by any of the litigants.
The case comes to this court upon transcript and statement of facts without any brief filed by either of the parties within the time and manner prescribed by law. In that situation this court, in the exercise of its discretion, has concluded to in-not there was any fundamental error in the rendition of the judgment. A careful inspection of the record convinces us that the judgment is sustainable under the pleadings. No fundamental error appearing, the judgment of the trial court is affirmed. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277,14 S.W.2d 811.
GRISSOM, J., not sitting.